Citation Nr: 1108731	
Decision Date: 03/04/11    Archive Date: 03/17/11

DOCKET NO.  05-27 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from November 1966 to January 1970.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

In April 2009, the Board remanded this claim for additional development.  The case has been returned to the Board and is ready for further review.  Previously, the Board characterized the issue in this case as entitlement to service connection for PTSD.  However, based on the record which includes various psychiatric diagnoses, and the Veteran's contentions, the issue been recharacterized as entitlement to service connection for an acquired psychiatric disability to include PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

The Veteran is seeking service connection for a psychiatric disorder.  He has been diagnosed with various psychiatric disorders in the file.  
When the Veteran was examined by VA in July 2009, the Veteran reported that during service, he had significant disciplinary problems with a few article 15's for AWOL, assault, and other problems.  The examiner diagnosed schizoaffective disorder and found that the Veteran did not meet the criteria for PTSD.  He went on to state that the Veteran was hospitalized in 1969 for psychiatric complaints and that while the record indicates this was due to excessive nervousness due to administrative action, in hindsight, given his long history of well substantiated psychiatric difficulties (diagnoses of bipolar affective disorder and schizoaffective disorder) it would appear considerably more likely than not that his hospitalization and his difficulties adjusting to military service were at least partially related to his not yet fully emerged current psychiatric difficulties.  Records pertaining to this hospitalization which is reported to have occurred in 1969 have not been associated with the claims file.  Further the Veteran's 201 file has not been associated with the claims file.  

A review of the service records shows that in December 1969, the Veteran underwent an administrative separation examination.  He gave a history of depression and excessive worry as well as nervous trouble.  The Veteran indicated that he had been evaluated in October 1969 at Elgin Air Force Base.  The examiner found that the Veteran had excessive worry and nervousness related to administrative action; no obvious psychiatric findings on current examination.  The service treatment records do not contain records of this evaluation.  

The Veteran's service treatment records may be incomplete.  The RO had obtained and associated the Veteran's service treatment records with the claims file.  However, those records showed that he was apparently seen for an evaluation and/or a hospitalization at the facility at Elgin Air Force Base in 1969.  The available service treatment records associated with the claims file did not document the actual treatment, such as his complaints, examination findings, or diagnosis.  The service treatment records do not include any mental health clinic records.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain the Veteran's 201 file and his complete service personnel records from the appropriate facility.  The requests should continue either until the records are obtained or it is reasonably certain that the records do not exist or that further efforts to obtain the records would be futile.  All efforts to obtain these records should be fully documented, and any federal facility should provide a negative response if records are not available.

2.  The RO should contact the National Personnel Records Center (NPRC), the Records Management Center (RMC), and any other appropriate location, to make a specific request for service treatment inpatient and outpatient psychiatric or mental health records of the Veteran as well as through any other appropriate records repository to which pertinent clinical records may have been sent.  Specifically, it should be ascertained whether mental health records may be stored somewhere other than with the service treatment records.  These efforts should include requesting records documenting the Veteran's treatment at Elgin Air Force Base in 1969.  As set forth in 38 U.S.C.A. §5103A(b)(3) and 38 C.F.R. §3.159(c)(2), the RO should continue efforts to locate such records until it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  The Veteran should be notified of the RO's attempts to locate his medical records from his active duty service as well as any further action to be taken. 

3.  Following completion of the above, the claim should be readjudicated to include any further development deemed appropriate.  If the benefit sought is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The claim should be returned to the Board as warranted.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


